Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 56 are objected to because of the following informalities: 
Claim 21, the Examiner suggests changing to “… wherein [[the]] a number of the one or more reference signals ...”  
Claim 56, the Examiner suggests changing to “… according to [[the]] a predetermined configuration ...”  Appropriate corrections are required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 19, 21, 24-25, 29-31, 34, 38, 56 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles (US 20190103945) in view of You (US 20170317794).
With respect to independent claims:
Regarding claim(s) 1/19/38/56, Medles teaches A wireless device ([0031], UE) comprising memory operable to store instructions and processing circuitry operable to execute the instructions, whereby the wireless device is operable to: 
determine a predetermined configuration according to which to transmit uplink data ([0042], “The UE may be configured to perform an initial data transmission on the HARQ process associated with the SPS resources.”) and one or more repetitions of the uplink data ([0042], “The UE may be further configured to transmit the subsequent data repetitions on the SPS resources defined by the repetition pattern.”); 
determine a cyclic shift for one or more reference signals transmitted with ... the one or more repetitions of the uplink data ([0031], “the UE may be configured to determine a cyclic shifted version of a base sequence ... The UE may generate the reference signal based on the cyclic shifted version of the base sequence ... The UE may be configured to transmit the data repetition along with the reference signal on the SPS resource.”); and 
transmit the uplink data ([0042], “The UE may be configured to perform an initial data transmission.”), the one or more repetitions ([0031], “the UE may be configured to transmit each data repetition along with a repetition index or a repetition identifier (ID).”), and the one or more references signals to a network node ([0031], “The UE may be configured to transmit the data repetition along with the reference signal.”), wherein the uplink data and the one or more repetitions are transmitted according to the predetermined configuration ([0042], “The UE may be configured to perform an initial data transmission on the HARQ process associated with the SPS , and wherein the one or more references signals are transmitted according to the cyclic shift ([0031], “The UE may generate the reference signal based on the cyclic shifted version of the base sequence ... The UE may be configured to transmit the data repetition along with the reference signal on the SPS resource ... The reference signal may also be used for channel estimation.”).
	However, Medles does not specifically disclose determine a cyclic shift for one or more reference signals transmitted with the uplink data.  
In an analogous art, You discloses determine a cyclic shift ([0120], “The UL UE-RS is defined by a cyclic shift α of the basic sequence r.sub.u,v(n) according to a predetermined rule.”) for one or more reference signals transmitted with the uplink data ([0114], “Uplink data may be transmitted on the PUSCH in the data region of the UL subframe. A DM RS (Demodulation Reference Signal), which is a reference signal (RS) for demodulating the uplink data, may be transmitted together with uplink data in the data region of the UL subframe.”) ... and
wherein the one or more references signals are transmitted according to the cyclic shift ([0120], “The UL UE-RS is defined by a cyclic shift α of the basic sequence r.sub.u,v(n) according to a predetermined rule.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Medles to specify cyclic shift for uplink data as taught by You. The motivation/suggestion would have been because there is a need to differentiate uplink data. 

With respect to dependent claims:
Regarding claim(s) 21, Medles teaches wherein the number of the one or more reference signals in the uplink data transmitted ([0030], “The UE may be configured to transmit K repetitions in total for the uplink data to the network node. With the knowledge of the repetition index N (e.g., current repetition index N≤K.”) is less than a number of the one or more repetitions ([0030], “N≤K”).
Regarding claim(s) 24/25/59, Medles teaches wherein the predetermined configuration is based on information signaled from the network node ([0040], “The UE may be configured to determine a free HARQ process from the multiple HARQ processes specified for the SPS occasions to perform an initial data transmission. The association between the SPS resources and the HARQ process IDs may be either explicitly specified by the network node.” And [0041], “The UE may be configured to transmit the data repetitions according to the repetition pattern. The repetition pattern may be either explicitly specified by the network node.”). 
Regarding claim(s) 29, Medles teaches wherein the one or more repetitions correspond to K-1 repetitions and K is an integer greater than or equal to 2 ([0030], “The UE may be configured to transmit K repetitions in total for the uplink data to the network node.”).
Regarding claim(s) 30, Medles teaches wherein the one or more repetitions correspond to K-1 repetitions and K is an integer equal to 2, 3, or 4 ([0030], “The UE may be configured to transmit K repetitions in total for the uplink data to the network node.”).
Regarding claim(s) 31, Medles teaches wherein the one or more reference signals are Demodulation Reference Signals ([0031], “The reference signal may comprise a demodulation reference signal (DMRS) based on the cyclic shifted version of the base sequence.”).
Regarding claim(s) 34, Medles teaches wherein the uplink data and the one or more repetitions are transmitted consecutively in time ([Fig.5]).

Claim(s) 20 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Kim (US 20170215201).
Regarding claim(s) 20/57, Kim teaches wherein determining the reference signal cyclic shift is based on the predetermined configuration ([0445], “information about a predetermined” cyclic shift value “or the pattern of the CS value may be transmitted to UE through RRC signaling.”) .
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Medles to specify reference signal cyclic shift as taught by Kim. The motivation/suggestion would have been because there is a need to identify DMRS. 
	
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Mu (US 20190230630).
Regarding claim(s) 26, Mu teaches wherein the predetermined configuration is chosen from a set of transmission pattern configurations ([0006], “selecting one .
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Medles to specify selecting a transmission pattern as taught by Mu. The motivation/suggestion would have been because there is a need to differentiate from other transmission patterns. 
Regarding claim(s) 27, Mu teaches the predetermined configuration is chosen from a set of transmission pattern configurations ([0006], “selecting one of a plurality of repetition patterns as a repetition pattern of uplink data; explicitly or implicitly notifying a base station of the selected repetition pattern by the uplink data.”); and 
the predetermined configuration is uniquely identifiable out of the set of transmission pattern configurations by the network node receiving the transmitted uplink data ([0009], “configured to determine a repetition pattern of the uplink data according to information included in the uplink data or a transmitting manner of the uplink data.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Medles to specify selecting a transmission pattern as taught by Mu. The motivation/suggestion would have been because there is a need to differentiate from other transmission patterns. 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Malladi (US 20090073955).
Regarding claim(s) 28, Malladi teaches wherein the wireless device is further operable to remove one of the one or more reference signals from the transmitted uplink data based on the presence of a sounding reference signal in a subslot used for the transmission ([0068], “a RS symbol can be removed and the SRS added in its place in the slot where the SRS is detected.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Medles to specify detecting a SRS as taught by Malladi. The motivation/suggestion would have been because there is a need to adding a SRS. 
	
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of you, and further in view of Eriksson (US 20150305063).
Regarding claim(s) 32, Medles teaches wherein the uplink data and the one or more repetitions transmitted to the network node comprises N number of resource units ([0042], “The UE may be configured to perform an initial data transmission.” And [0031], “the UE may be configured to transmit each data repetition.”).
However, Medles does not teach N number of, wherein N is equal to or greater than a guaranteed number.
In an analogous art, Eriksson discloses N number of, wherein N is equal to or greater than a guaranteed number ([0030], “At least a minimum number of resource units are reserved for allocation by the user data.”).
. 

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Das (US 20080144582).
Regarding claim(s) 33, Das teaches uplink transmission is transmitted with a code rate equal to or less than a guaranteed code rate ([0063], “code rate less than or equal to the maximum code rate may be chosen for uplink transmission.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Medles to specify guarantee code rate as taught by Das. The motivation/suggestion would have been because there is a need to transmit data within a maximum transmit power. 

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Jeon (US 20190097762).
Regarding claim(s) 35, Jeon teaches wherein the uplink data and the one or more repetitions are not transmitted consecutively in time ([0224], “The radio resources used for initial transmission and repetition may or may not be contiguous in time.”). .
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Medles to specify initial transmission and  

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Park (US 20210185706).
Regarding claim(s) 36, Park teaches wherein the one or more reference signals are aligned within the uplink data and the one or more repetitions, wherein the alignment is not based on the cyclic shift determined for the one or more reference signals ([0403], “a DMRS sequence may be mapped so that it is always aligned with a PUSCH-scheduled lowest-indexed PRB. On the contrary, the DMRS sequence may be mapped so that it is aligned with a PUSCH-scheduled highest-indexed PRB.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Medles to specify aligning uplink transmission with reference signal as taught by Park. The motivation/suggestion would have been because there is a need to reduce overhead. 

Claim(s) 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medles in view of You, and further in view of Hosseini (US 20180288771).
Regarding claim(s) 58, Hosseini teaches wherein the cyclic shift is based on the predetermined configuration of the uplink data and the one or more repetitions ([0077], “the scrambling sequence or cyclic shift may depend on whether it is used for an initial transmission or a retransmission.”).
. 

Allowable Subject Matter
Claim(s) 22-23 and 60-61 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHIREN QIN/Examiner, Art Unit 2411